Citation Nr: 1803255	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-19 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to exposure to herbicide exposure.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2017.  


FINDING OF FACT

The Veteran had in-country service in Vietnam and has been diagnosed with coronary artery disease.


CONCLUSION OF LAW

The criteria for establishing service connection for a heart condition have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

There is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C. § 1116 (f) and 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service certain diseases, including ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  The term "ischemic heart disease" includes coronary artery disease.  Id.  

The record demonstrates that the Veteran has been receiving treatment for coronary artery disease since April 2001.  

The Veteran's records reflect that during the Vietnam era he served on a ship that was in the waters off the coast of Vietnam.  Thus, to be entitled to the presumption of herbicide exposure in this case, the Veteran must demonstrate duty or visitation in the Republic of Vietnam during this period.

In his July 2017 Board hearing, the Veteran stated that he was sent on a 45-day temporary duty assignment (TDY) to Can Tho, Vietnam in November 1970 to January 1971.  The Veteran further stated that while in Can Tho, he helped train the Republic of Vietnam Navy, and noted that he was told that it was normal to not keep records for temporary duty assignments lasting less than 60 or 90 days as they were routine assignments.  The Veteran also indicated that while he was in Vietnam, he spent time with his brother in Saigon while on liberty. 

In support of his contentions, the Veteran submitted a number of photographs which he stated were taken in Saigon in 1970 with his brother.  Additionally, the Veteran submitted statements from two service members who were stationed on board the same ship as the Veteran during that time period.  In a July 2017 statement, P.D. stated that he was a Yeoman Third Class who worked in the deck department office during the relevant time period.  He indicated that part of his duties were to receive and notify deck personnel of assignment to other duty stations, and that on at least two different occasions they had sent small groups to the Mekong Delta region to train members of the Republic of Vietnam military.  He further stated that he knew the Veteran, knew he had volunteered for TDY, and was there when he was assigned to duty in-country in Vietnam.  In a July 2012 statement, S.M. stated that he was a Petty Officer Third Class on the same ship and that he was in charge of the quarter deck during the relevant time frame.  He stated that three or four of the crew were sent on TDY to assist with boat training for the Republic of Vietnam Navy in late 1970 or early 1971, and that he recalled that the Veteran participated.  

The Joint Services Records Research Center (JSRRC) was unable to confirm the Veteran's presence on land in Vietnam.  The JSRRC noted that the Veteran's ship was operating off the coast of Vietnam during the relevant time period, but the JSRRC could not confirm that the ship docked, transited inland waterways, or had personnel who set foot in the Republic of Vietnam during the specified time period.  The AOJ cited the JSRRC response in ultimately determining that there was no conclusive proof that the Veteran set foot in Vietnam.  

Nonetheless, nothing in the Veteran's service records contradicts the his contentions regarding TDY in Vietnam.  Moreover, the Veteran has also submitted buddy statements from P.D. and S.M. which indicate they were stationed on the Veteran's ship at that time and had personal knowledge that the Veteran was physically present within the borders of Vietnam while in TDY status.  After resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds that the evidence regarding whether he was physically present in Vietnam during the relevant time period is at least in equipoise.  Consequently, the Board finds the Veteran was physically present in the Republic of Vietnam during the relevant time period and exposure to herbicides is accordingly presumed.  Thus, service connection for coronary artery disease is granted on a presumptive basis.  See 38 C.F.R. §§ 3.102, 3.307, 3.309.


ORDER

Service connection for coronary artery disease is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


